[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]             ORDER REGARDING DEFENDANT'S MOTION FOR CONTEMPT  CODED #440 AND MOTION FOR CONTEMPT CODED #446
The defendant's motion for contempt coded #446 has replaced the motion for contempt coded #440 and the motion coded #440 has been withdrawn. The only difference between the motions is that the motion for contempt coded #446 corrected paragraph 2 by referring to Brandon having been taken to the emergency room at Yale New Haven without prior written consent of the defendant. The motion for contempt is denied.
Axelrod, J.